Citation Nr: 1520426	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on Aid and Attendance/Housebound.


REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to December 1954. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California. Due to a change in the Veteran's place of residence, the VA Regional Office in Muskogee, Oklahoma (RO) has assumed jurisdiction. 

The issues of service connection for kyphosis, claimed as secondary to service-connected osteochondroma of the cervical spine; and service connection for a pulmonary disorder, claimed as secondary to service-connected osteochondroma of the cervical spine have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any records from the offices of the Veteran's regular physicians, specifically Dr. John Jennings and Dr. R. Michael Eiman. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. After any necessary development, to include the development of the Veteran's potentially intertwined claims for service connection for kyphosis and a pulmonary disorder, re-adjudicate the claim. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

